Citation Nr: 1427645	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim of service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability (which the RO characterized as rectal prolapse, claimed as gastrointestinal and colon issues).  The Veteran disagreed with this decision in later in December 2007.  He perfected a timely appeal in November 2008.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for appropriate VA examination to determine the nature and etiology of his gastrointestinal/colon disorder.  This examination occurred later in February 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record evidence shows that the Veteran's current gastrointestinal/colon disorder is not related to active service or any incident of service, including as due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2007 VCAA notice and in separate correspondence dated in February 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2007 VCAA notice was issued prior to the currently appealed rating decision issued in December 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with a VA examination which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  

The Veteran asserted in an August 2012 statement that the February 2012 VA examination had been inadequate.  In advancing an argument concerning the adequacy of the February 2012 VA examination, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who conducted this examination and provided a nexus opinion concerning the contended etiological relationship between his gastrointestinal/colon disorder and active service.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the February 2012 examination and provided a nexus opinion concerning the contended etiological relationship between the Veteran's gastrointestinal/colon disorder and active service.

Recent Federal Circuit precedent also suggests that VA may rely upon the February 2012 VA examination report and medical opinion in adjudicating the Veteran's claim of service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  

Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who conducted the February 2012 VA examination was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between the Veteran's gastrointestinal/colon disorder and active service, including as due to a service-connected disability.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the any VA examiner prior to relying on the February 2012 VA examination report and medical opinion in adjudicating his service connection claim for a gastrointestinal/colon disorder, including as due to a service-connected disability.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who conducted the February 2012 examination and provided a nexus opinion was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the February 2012 VA examination report and medical opinion are adequate for evaluation purposes because this report addressed fully all of the Veteran's contentions regarding his gastrointestinal/colon disorder.  See 38 C.F.R. § 4.2 (2013).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Gastrointestinal/Colon Disorder

The Veteran contends that he incurred a gastrointestinal/colon disorder during active service.  He alternatively contends that his current gastrointestinal/colon disorder is related to service.  He also contends that a service-connected disability caused or contributed to his current gastrointestinal/colon disorder.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a gastrointestinal/colon disorder is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in August 1997, clinical evaluation was normal except for several tattoos.  The Veteran denied all relevant pre-service medical history.

The Veteran was seen at a VA Medical Center on July 3, 1999, complaining of sudden muscular cramps in his right lower quadrant.  It was not associated with nausea or vomiting.  He reported normal bowel movements and voiding.  Physical examination showed a soft, non-tender, non-distended abdomen with positive bowel sounds, no flank or right lower quadrant pain "even to deep palpation."  An abdomen x-ray taken showed colonic ileus and hepatomegaly.  The Veteran was discharged home.  

On a follow-up telephone call on July 4, 1999, with his VA provider, the Veteran stated, "I'm feeling better since I was there."  He reported that his condition had improved and had no questions or concerns about his treatment or home care.

On outpatient treatment October 25, 1999, the Veteran complained of 3-4 days of nausea and vomiting.  The Veteran "states that he really started to get sick yesterday around noon [when] he vomited 4 times and then this morning he woke up and vomited."  He denied any bowel problems and reported that his most recent urine "was about 2 hours ago and it was yellow in color."  Objective examination showed bowel sounds present in all 4 quadrants with tenderness to palpation, no firmness, softness, or distention, and no rebound.  The assessment was viral gastroenteritis/viral syndrome.  The Veteran was advised to increase his fluids and follow a bland diet.  He was placed on "sick in quarters" status for 24 hours and received 2 bags of fluids intravenously.

On October 26, 1999, the Veteran returned for follow-up.  It was noted that he had been given 2 IV bags (1000 ml) of fluids the day before.  The assessment was flu symptoms.  The Veteran was advised to continue taking medication and to drink 2-3 quarts of water.  He also was placed on "sick in quarters" status for another 24 hours.

On March 6, 2000, the Veteran complained of kidney stones.  He reported that, "while walking around, he experienced sharp [left] flank pain."  He also reported that, after he was brought to a private emergency room by a friend, he was told that he had 20 kidney stones.  Objective examination showed no rigidity or distension in the abdomen, normal bowel sounds, diffuse left flank/epigastric tenderness to palpation, no masses, and no rebound.  The assessment was nephrolithiasis.  The Veteran was advised to increase his fluids.  He was placed on "sick in quarters" status for 24 hours.

On March 7, 2000, the Veteran reported that "he passed 4 further stones last night but accidentally lost them" and his flank pain had decreased "somewhat."  He denied any nausea or vomiting.  The assessment was nephrolithiasis.

At his separation physical examination in November 2000, clinical evaluation of the Veteran's gastrointestinal system (abdomen and viscera) was normal.  A history of hemorrhoids and kidney stones was reported.  The in-service examiner noted that the Veteran had a history of "on/off" hemorrhoids and passed 9 kidney stones over 2-3 days in March 2000 but had not experienced any recurrence of kidney stones.

The post-service evidence shows that, on VA outpatient treatment in January 2002, it was noted that the Veteran was establishing care with VA.  He complained of "gas pains in mid abdomen."  His pain worsened within 30 minutes of meals, lasted 2-4 hours, and occurred every day.  The Veteran denied any nausea, vomiting, diarrhea, or constipation.  He reported that antacids provided "minor relief.  Pain awakens him."  His pain began on active service and was "now more frequent."  It was noted that service connection was in effect for renal stones.  A family history of colon cancer also was noted.  The Veteran reported occasional bright red blood "on toilet tissue only."  Physical examination showed a soft, non-tender abdomen with positive bowel sounds in all 4 quadrants, no organomegaly, mass, or hernia, and a small external hemorrhoid.  The assessment included chronic abdominal pain rule-out upper gastrointestinal versus colon disease and a history of renal stones which was asymptomatic.  The Veteran was advised not to take aspirin or non-steroidal anti-inflammatory drugs, avoid caffeine, spicy or greasy foods, and increase fiber intake.

In a June 2002 statement, the Veteran asserted that "my nerves and stress...are causing my stomach problems."

On VA genitourinary examination in November 2002, the Veteran reported that he had experienced "an episode of abdominal pain" while on active service and subsequently "passed a renal stone.  He has had no further renal stones or pain of a renal origin since that time.  He has no weakness."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any weakness, anorexia, or weight loss.  He also was not on a special diet.  Physical examination showed no palpable liver, spleen, or kidney, and no abdominal tenderness.  The impressions included a history of renal stones, "previously passed without recurrence."

On VA outpatient treatment in November 2003, no relevant complaints were noted.  Physical examination showed a soft, non-tender abdomen with no organomegaly.  The assessment included chronic abdominal pain with a negative work up.

In July 2004, the Veteran's complaints included heartburn.  He smoked 1/2 pack per day of cigarettes.  Physical examination showed a soft, non-tender abdomen with audible bowel sounds and "normal hernial orifices."  The impressions included gastroesophageal reflux disease (GERD).  The Veteran was advised to take ranitidine for his GERD.

In October 2004, the Veteran's complaints included gastrointestinal symptoms.  He stated that Zantac "does not help" his gastrointestinal symptoms.  The assessment included dyspepsia/GERD symptoms.  The Veteran was advised to stop taking Zantac.  He was started on a proton-pump inhibitor.

In September 2005, no relevant complaints were noted.  Physical examination showed a soft, non-tender abdomen with audible bowel sounds.  The impressions included severe GERD.  The Veteran was started on Prilosec.

In November 2005, the Veteran's complaints included severe heartburn and bloating.  He reported experiencing "all symptoms for a while."  He also reported that he had "been on numerous [medications] without real success."  A history of GERD was noted.  Physical examination showed a soft, non-tender, non-distended abdomen with active bowel sounds.  An endoscopy showed GERD, esophagitis, and Barrett's esophagus.  A biopsy of the distal esophagus showed mild reflux esophagitis with intraepithelial eosinophil and moderate chronic gastritis in the gastric cardia.  The impression was severe GERD which had failed medical management.

In March 2007, the Veteran's complaints included heartburn.  He was taking omeprazole 20 mg twice a day and using antacids.  A history of a Nissan fundoplication in 2006 and a subsequent esophagogastroduodenoscopy (EGD) in June 2006 "which showed intact wrap" was noted.  Physical examination showed a benign, non-tender abdomen with no organomegaly or mass.  The impressions included GERD still with symptoms on omeprazole twice a day.  The Veteran's medications were changed to pantoprazole 40 mg daily and loratidine 10 mg daily.

In May 2007, it was noted that the Veteran went "to the rest room and stain so that his hemorrhoid would come out.  [H]e has [a] combination of mucosal prolapse and some inter[n]al hemorrhoids.  [He] has had stapled repair as well as 8 bandings.  [He] does not have constipation now although he says he had this in the past."  

In June 2007, the Veteran's complaints included bleeding and protrusion from his rectum after a bowel movement.  He was being seen "for management of a possible rectal prolapse."  A history of hemorrhoids treated with multiple bandings and a stapling procedure was noted.  Physical examination showed a soft, non-tender, non-distended abdomen with no rebound or guarding.

In an October 2007 statement, the Veteran asserted that he first had been treated for gastrointestinal problems in 1999 while on active service.  "I was on a 3-day liberty...when horrible cramps and pains began shooting through my stomach.  My girlfriend transported me to the VAMC in Huntington where they told me I had developed a 'nervous stomach' and may have IBS."  He also had been treated for "disturbing protrusions out of my anus" during service.  He stated that his battalion medical officer "continued to give me ointments and such during all of my field assignments to help [with] swelling and itching and burning.  This condition was labeled at my 'Final Physical' (to me) as step 2 hemorrhoids."  The Veteran also asserted that he experienced bleeding "when I have to squat more than a few seconds, any bowel movements, sometimes while passing gas, and when straining."  He asserted further that he was unable to mow his lawn "due to prolapse and rectal bleeding."  He stated, "[M]y stomach hurts nearly every time I eat anything (literally)" even using his medications.  "I fill with gas after every meal.  I awake nightly with acid & stomach cramps and digestive problems."

The Veteran had surgery to treat right anterior and posterior lateral external hemorrhoids on January 15, 2008.  Following surgery, the Veteran called his VA medical provider 2 days later on January 17, 2008, to inform him that had not had a bowel movement since his surgery.  "Stated he was passing flatus.  He took 2 teaspoons of [milk of magnesia] a short time ago."  He was instructed to take 2 more tablespoons of milk of magnesia "but this will probably take 8 [hours] to work."  The Veteran  was encouraged "to take lots of fluids, juices, and bulky foods (including fruit and vegetables and to call back if his bowels have not moved in 24 [hours]."

On VA outpatient treatment on January 28, 2008, the Veteran complained of rectal pain especially after bowel movements.  His recent surgery was noted.  A rectal examination was "not performed due to recent surgery."  The assessment was status-post open hemorroidectomy on January 15, 2008, stable post-operatively, with "pain to be anticipated."

In February 2008, no relevant complaints were noted.  The Veteran's surgical history was noted.  Physical examination showed a soft, non-tender abdomen.  The impressions included chronic gastritis and severe GERD status-post Nissen fundoplications.

The Veteran asserted in a July 2008 statement that, when he had been seen in a VA emergency room (ER) for stomach pain in July 1999 and x-rayed, "the ER doctor advised me that there was some sort of problem with my digestive tract and I needed to take fiber supplements, antacids, and digestive enzymes."  The Veteran stated that his stomach problems worsened after this ER visit and he experienced hemorrhoids as well.  The Veteran also stated:

I treated the conditions myself for about a year, but it became too serious.  The pain was so recurrent that I had to take ibuprofen and Motrin, and the hemorrhoids got to the point of bleeding and rectal prolapse after a few more years.  The acid reflux, caused by my stomach issues, caused my need for surgery (Nissen Fundoplication).

I continue to have problems with my stomach, causing moderate to severe pain after I eat every meal.  My DAILY prescriptions for abdominal/colorectal conditions: fiber (natural bulk forming laxative powder), Protonix (an acid pump blocker), Titrilac (bloating and gas relief), and Witch Hazel pads (for hemorrhoids).

On VA intestinal conditions Disability Benefits Questionnaire (DBQ) in February 2012, the Veteran's complaints included occasional or very infrequent constipation and GERD treated with medications.  He denied any episodes of vomiting or abdominal pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported 1 episode of vomiting and fever in service which was diagnosed as viral gastroenteritis and treated with intravenous fluids "without recurrence."  The VA examiner stated that the Veteran's intestinal condition did not require continuous medication for control.  The Veteran experienced abdominal distention, occasional episodes of bowel disturbance with abdominal distress with 2 attacks in the previous 12 months, and weight loss.  The VA examiner stated, "Veteran had an episode of viral gastroenteritis/viral syndrome and followed up in service...No further episodes or persistence of vomiting.  He received treatment with IV fluids and improved."  This examiner opined that it was less likely than not that the Veteran's claimed gastrointestinal/colon disorder was related to active service or any incident of service.  The rationale for this opinion was that the Veteran had 1 episode of viral gastroenteritis which was treated in service and resolved with "no further recurrences.  This is the normal course of viral gastroenteritis" which was self-limiting.  The rationale also was that the Veteran currently "has no colonic symptoms except occasional constipation."  This examiner noted that there was 1 episode of nausea in March 2008 when an x-ray showed mild ileus.  The rationale further was that the Veteran reported an in-service history of kidney stones and he last passed a kidney stone 2 years earlier which was "not documented."  This examiner stated, "The only stomach disorder [the Veteran] has now is GERD."  The examiner also stated that GERD was "a reflux condition of the stomach" and was not due to viral gastroenteritis.  This examiner stated further that the Veteran's hemorrhoids were treated successfully and also were not due to his viral gastroenteritis.  This examiner also opined that the Veteran's service-connected disabilities were not the cause of his gastrointestinal/colon disorder.  The rationale for this opinion was that the Veteran had no current residuals of viral gastroenteritis which could be attributed to a service-connected disability.  "Viral gastroenteritis does not leave any residuals or cause...any further recurring colon ileus or hepatomegaly."  The rationale also was that there were no current kidney stones or renal complaints.  The rationale further was that the Veteran's current stomach disorder was due to GERD and not viral gastroenteritis.  This examiner noted that the Veteran's prior kidney stones "did not cause his gastroenteritis nor did gastroenteritis result in kidney stones."  The diagnosis was constipation.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal/colon disorder.  The Veteran contends that he incurred a gastrointestinal/colon disorder during active service.  He also contends that a service-connected disability caused or aggravated his current gastrointestinal/colon disorder.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of a chronic gastrointestinal/colon disorder or an etiological relationship between a current gastrointestinal/colon disorder and active service, including as due to a service-connected disability.  It shows instead that the Veteran experienced an episode of viral gastroenteritis during active service, which was self-limiting, treated successfully, and did not recur.  It also shows that his current gastrointestinal/colon disorder (which has been diagnosed as constipation) is not related to active service or any incident of service, including as due to a service-connected disability.  For example, although the Veteran has complained repeatedly of chronic abdominal pain since his service separation to a variety of VA treating clinicians, his abdomen has been normal on repeated physical examinations conducted during the appeal period.  After being diagnosed as having GERD in 2003, the Veteran was put on a variety of different medications to treat this condition.  It appears that, although the Veteran's GERD initially failed medical management in 2005, subsequent changes to his medication regimen in 2007 resulted in improved GERD symptoms.  It also appears that, although the Veteran complained of rectal pain and problems associated with hemorrhoids since his service separation, his hemorrhoids were treated successfully with multiple surgeries and have not recurred since his most recent surgery in January 2008.  

The Veteran submitted several medical articles from the Internet in support of his service connection claim for a gastrointestinal/colon disorder.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his disability to active service or to a service-connected disability. Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

At the Veteran's most recent VA DBQ in February 2012, the VA examiner opined that it was less likely than not that the Veteran's claimed gastrointestinal/colon disorder was related to active service or any incident of service.  This examiner also opined that the Veteran's service-connected disabilities were not the cause of his gastrointestinal/colon disorder.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his gastrointestinal/colon disorder is related to active service, including as due to a service-connected disability.  In summary, the Board finds that service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a gastrointestinal/colon disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to a gastrointestinal/colon disorder (stomach pain, cramping, gas, bloating) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a gastrointestinal/colon disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a gastrointestinal/colon disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his abdomen/viscera was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD, post-traumatic headaches, and kidney stones.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a gastrointestinal/colon disorder.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for post-traumatic headaches in December 2000, shortly after service his service separation, but did not claim service connection for a gastrointestinal/colon disorder or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in 2007.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no etiological link between a gastrointestinal/colon disability and active service, including as due to a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a gastrointestinal/colon disorder, including as due to a service-connected disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


